Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on 06/21/2017, 01/22/2018, and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statements is being considered by the examiner.
Response to Amendment
2.	The amendment filed 08/10/2022 has been entered. Currently, claims 1-20 remain pending in the application. Independent claim 1 was amended by the Applicant, without the addition of new matter, to include a further narrowing limitation. Additionally, claims 1, 7-9, and 13 were amended to correct previous claim objections that were set forth in the Non-Final Office Action mailed 05/10/2022. 
Response to Arguments
3.	Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.
4.	Applicant makes the argument that “while Houser does appear to show keyed shaft and keyed bores, they are only described with respect to coupling components together to transfer rotational motion. There is no teaching that in Houser that this structure can also, in addition to transferring rotational motion, allow for one component to translate sliding e.g., medial or lateral motion) between two components. Applicant respectfully disagrees with the Examiner’s assertion that Houser teaches sliding engagement. Furthermore, Mason relates to a ratchet wheel assembly, which has little to nothing to do with the structure recited in the claims. While it appears to be true that rotation of the bolt 55 causes rotation of the beveled gear set 62, there is no sliding engagement between the bolt 55 and the beveled gear set 62 and no lateral or medial movement of the beveled gear set 62 relative to the bolt” (Remarks, Pages 7-8).
In response to Applicant’s argument (Remarks, Pages 7-8), Houser teaches a drive key (Paragraph 51 and Fig. 9, hexagonal rods 912,922) which slidably engages with the keyed bore (Paragraph 51 and Fig. 9, hexagonal apertures 930,932) because when the drive key (912,922) is inserted into the keyed bore (930,932) it is slidably inserted given by their matching shapes, thereby teaching a sliding engagement. Furthermore, Mason although it is not related to a hinge, it is an analogous art for teaching an analogous adjustment assembly (Paragraphs 43-44 and Figs. 3A-3C, cinching system assembly with adjustable knob 50, ratchet wheel 54, ratchet arms 56a,56b, cinching plates 52a,52b, bolt 55, and gear set 62), that is applicable to the adjustment assembly (Paragraphs 37-38 and Figs. 2-7C, anterior loading screw 44 and posterior loading screw 46) of the hinge (Paragraph 23 and Figs. 1-2, hinge assembly 20) of Seligman. Mason is only applied to teach a knob (Paragraph 43 and Fig. 3C, knob 50 connected with cinching plates 52a, 52b having central inner face forming an abutting connection with lateral end of bolt 55) at the drive key (Paragraph 43 and Figs. 3A-3C, bolt 55) for providing rotation. Overall, the combination of Seligman in view of Houser in view of Mason as a whole discloses the limitations in the claims. Therefore, the 35 USC 103 rejection from the Non-Final Office Action mailed 05/10/2022 is maintained below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “force application assembly” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “assembly” are a generic placeholder for the word “means”. For examination purposes, “force application assembly” is interpreted as including a loading plate and condyle shell (Specification, Paragraph 54).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seligman (U.S. Patent Pub. No. 20030153856) in view of Houser (U.S. Patent Pub. No. 20040267176) and in further view of Mason et al. (U.S. Patent Pub. No. 20150038889). 
Regarding claim 1, Seligman discloses a hinge 20 (Paragraph 23 and Figs. 1-2, hinge assembly 20) comprising: a first arm 22 (Paragraph 27 and Fig. 1, proximal arm 22); a second arm 24 (Paragraph 27 and Fig. 1, distal arm 24); a hinge plate 26,28 (Paragraph 25 and Figure 2, lateral and medial hinge plates 26,28), the first arm 22 connected to the hinge plate 26,28  for rotation about a first axis 74 (Paragraph 32 and Figs. 1-3, proximal arm 22 is connected to the hinge plates 26, 28 for rotation about axis 74) and the second arm connected to the hinge plate for rotation about a second axis 76 (Paragraph 32 and Figs. 1-3, distal arm 24 is connected to the hinge plates 26, 28 for rotation about axis 76), the hinge plate 26,28 including an internally threaded aperture 34,36 (Paragraphs 26, 40 and Fig. 2, each of the hinge plates 26,28 have anterior and posterior apertures 34,36 include internal threads that cooperate with an anterior loading screw 44 and a posterior loading screw 46); a force application assembly 88,90 (Paragraph 34 and Fig. 2-5, loading plate 88 and condyle shell 90 which applies forces through medial and lateral motions; this is the structure as defined by the 112f analysis above); an adjustment assembly 44,46 including an externally threaded lead screw 44,46 engaged with the internally threaded aperture 34,36 of the hinge plate 26,28 and having a medial end 118 (Paragraphs 37-38 and Figs. 2-7C, anterior slot 110 of loading plate 88 receives a medial end 118 of an anterior loading screw 44 and the posterior slot 112 receives a medial end 118 of a posterior loading screw 46) connected to the force application assembly 88,90, and a keyed bore 122 (Paragraph 38 and Figs. 6-7c, female hex key 122 extends along the longitudinal axis of the screws 44,46 from the lateral face end 124 towards the medial end 118) extending along a longitudinal axis of the externally threaded lead screw 44,46 from a lateral end 124 of the externally threaded lead screw 44,46 toward the medial end 118.
However, Seligman fails to explicitly disclose (1) a drive key having a keyed shaft slidingly engaged with the keyed bore (2)  a knob connected to a lateral end of the drive key such that rotation of the knob causes rotation of the drive key which causes rotation of the externally threaded lead screw.
Houser discloses an analogous hinge 910,920 (Paragraph 51 and Fig. 9, hinge members 910,920) with a drive key 912,922 (Paragraph 51 and Fig. 9, hexagonal rods 912,922 have a keyway shaft 912,922 to slidably engage within hexagonal apertures 930,932 of the pistons 810,820 to translate rotation of the hinge members 910 and 920 to the pistons 810 and 830) having a keyed shaft 912,922 slidingly engaged with the analogous keyed bore 930,932.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to include to the keyed bore of Seligman, so that there is a  drive key having a keyed shaft slidingly engaged with the keyed bore, as taught by Houser, in order to provide an improved hinge with an enhanced keyed bore and keyed shaft connection such that there is a slidable and rotatable coupling between the keyed bore and a keyed shaft (Houser, Paragraph 51) enabling a lateral and medial movement for applying a corrective force via the hinge.
However, the combination of Seligman in view of Houser fails to explicitly disclose a knob connected to a lateral end of the drive key such that rotation of the knob causes rotation of the drive key which causes rotation of the externally threaded lead screw.
Mason teaches an analogous adjustment assembly 50,54,56a,56b,52a,52b,55,62 (Paragraphs 43-44 and Figs. 3A-3C, cinching system assembly with adjustable knob 50, ratchet wheel 54, ratchet arms 56a,56b, cinching plates 52a,52b, bolt 55, and gear set 62) with a knob 50,52a,52b (Paragraph 43 and Fig. 3C, knob 50 connected with cinching plates 52a, 52b having central inner face forming an abutting connection with lateral end of bolt 55) connected to a lateral end of the analogous drive key 55 (Paragraph 43 and Figs. 3A-3C) such that rotation (Paragraphs 43-44, As the knob 50 is turned the cinching plates 52a, 52b rotate urged by pins 76a and 76b in the slots 74a, 74b and cause the ratchet wheel 54 to turn which in turn causes the gear set 62 to turn. The beveled gear set 62 is driven by the ratchet wheel 54 and attached to the shaft 60 having a first gear 64a engaged with the ratchet wheel 54 through rotation of the bolt 55) of the knob 50, 52a,52b causes rotation (Paragraphs 43-44, rotation of knob causes rotation of bolt 55 via the cinching plates 52a, 52b and ratchet wheel 54) of the analogous drive key 55 which causes rotation of the analogous externally threaded lead screw 62 (Paragraphs 43-44 and Figs. 1-3, rotatable coupling of bolt 55 and beveled gear set 62 which has external threading 64a).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to include to the adjustment assembly comprising the drive key of Seligman in view of Houser, so that the adjustment assembly (Adding to the anterior and posterior loading screws 44,46 of Seligman that slidably and rotatably engage with the keyed rod shafts 912,922 of Houser so that there is the knob 50, cinching plates 52a, 52b, ratchet wheel 54, and ratchet arms 56a,56b of Mason that creates a rotation for each of the posterior loading screws 44,46 of Seligman with each of the keyed rod shafts 912,922 of Houser) comprises a knob connected to a lateral end of the drive key such that rotation of the knob causes rotation of the drive key which causes rotation of the externally threaded lead screw, as taught by Mason, in order to provide an improved hinge with an enhanced adjustment assembly comprising a knob and a ratchet wheel that are rotatably connected with the drive key and lead screw for providing an easily desirable adjustment of the rate of rotation of the lead screw (Mason, Paragraphs 43-44). 
Therefore, the combination of Seligman in view of Houser in view of Mason discloses rotation (Mason, Paragraphs 43-44, knob 50 connected with cinching plates 52a, 52b rotates which causes rotation of ratchet wheel 54 that causes rotation of the bolt 55 and gear set 62) of the knob (Mason, Paragraphs 43-44, knob 50 connected with cinching plates 52a, 52b) causes rotation of the drive key (Houser, Paragraph 51 and Fig. 9, rods 912,922; Mason, Paragraph 43 and Figs. 3A-3C, bolt 55) which causes rotation (Seligman, Paragraphs 26, 40 and Fig. 2, anterior and posterior loading screws 44,46 are rotated relative to the anterior and posterior apertures 34,36 of hinges 26,28 given by their cooperating threading; Houser, Paragraph 51 and Fig. 9, hexagonal rods 912,922 translate rotation of the hinge members 910 and 920 to the pistons 810 and 830; Mason, Paragraphs 43-44 and Figs. 1-3, rotatable coupling of bolt 55 and beveled gear set 62) of the externally threaded lead screw (Seligman, Paragraphs 26, 40 and Fig. 2, anterior and posterior loading screws 44,46 with external thread; Houser, Paragraph 51 and Fig. 9, pistons 810,830 construed as lead screws even though there is no external threading; Mason, Paragraphs 43-44 and Figs. 1-3, beveled gear set 62 with external thread 64a) through engagement (Houser, Paragraph 51 and Fig. 1, keyway-spline connection of hexagonal rods 912,922 and pistons 810 and 830) of the keyed shaft (Houser, Paragraph 51 and Fig. 1, rods 912,922) and the keyed bore (Seligman, Paragraph 38 and Figs. 6-7c, female hex key 122; Houser, Paragraph 51 and Fig. 9, hexagonal keyed bore 930,932), wherein the rotation (Seligman, Paragraphs 26, 40-43 and Fig. 2; Houser, Paragraph 51 and Fig. 9; Mason, Paragraphs 43-44 and Figs. 1-3) of the externally threaded lead screw (Seligman, Paragraphs 26, 40 and Fig. 2; Houser, Paragraph 51 and Fig. 9; Mason, Paragraphs 43-44 and Figs. 1-3) causes the externally threaded lead screw (Seligman, Paragraphs 26, 40 and Fig. 2; Houser, Paragraph 51 and Fig. 9; Mason, Paragraphs 43-44 and Figs. 1-3) to move laterally or medially along the longitudinal axis relative to (Seligman, Paragraphs 37-38, 40-43 and Fig. 2-7C, anterior and posterior loading screws 44,46 move laterally and medially relative to hinge plates 26,28) the hinge plate (Seligman, Paragraph 25 and Figure 2, lateral and medial hinge plates 26,28) and the drive key (Houser, Paragraph 51 and Fig. 9, rods 912,922; Mason, Paragraph 43 and Figs. 3A-3C, bolt 55) to cause lateral or medial displacement (Seligman, Paragraphs 37-38, 40-43 and Fig. 2-7C, loading plate 88 is displaced in lateral and medial direction given by rotation of anterior and posterior loading screws 44,46) of the force application assembly (Seligman, Paragraph 34 and Fig. 2-5, loading plate 88 and condyle shell 90), and wherein the keyed bore (Seligman, Paragraph 38 and Figs. 6-7c, female hex key 122; Houser, Paragraph 51 and Fig. 9, hexagonal keyed bore 930,932) slides laterally or medially along (Houser, Paragraph 51 and Fig. 9, keyway-spline connection so that pistons 810,820 slide laterally or medially along rods 912,922 as they rotate together due to their hexagonal shapes) keyed shaft (Houser, Paragraph 51 and Fig. 9, rod 912,922) of the drive key (Houser, Paragraph 51 and Fig. 9, rod 912,922) as the keyed bore (Seligman, Paragraph 38 and Figs. 6-7c, female hex key 122; Houser, Paragraph 51 and Fig. 9, hexagonal keyed bore 930,932) and the keyed shaft (Houser, Paragraph 51 and Fig. 9, rods 912,922) rotate together.
Regarding claim 2, the combination of Seligman in view of Houser in view of Mason discloses the invention as described above and further discloses:
The combination of Seligman in view of Houser fails to explicitly disclose the adjustment assembly further comprising: a dial gear comprising a plurality of notches; and a tooth extending from the knob that engages with the plurality of notches during at least a portion of a full rotation of the knob such that rotation of the knob causes rotation of the dial gear.
Mason teaches the analogous adjustment assembly 50,54,56a,56b,52a,52b,55,62 (Paragraphs 43-44 and Figs. 3A-3C) further comprising: a dial gear 54 comprising a plurality of notches (Paragraphs 43-44 and Figs. 3A-3C, ratchet wheel 54 having notches for engagement with ratchet arms 56a,56b and cinching plates 52a,52b); and a tooth (Paragraph 44, Figs 3A-3B and 4B, contact faces 80A,80B of cinching plates 52a, 52b extending from below the knob 50 and contacting notches of ratchet wheel 54 during rotation of knob 50) extending from the knob 50,52a,52b  that engages with the plurality of notches during at least a portion of a full rotation of the knob 50,52a,52b  such that rotation of the knob 50,52a,52b causes rotation (Paragraphs 43-44, As the knob 50 is turned the cinching plates 52a, 52b rotate urged by pins 76a and 76b in the slots 74a, 74b and cause the ratchet wheel 54 to turn) of the dial gear 54.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to include to the adjustment assembly comprising the drive key of Seligman in view of Houser, so that the adjustment assembly (Adding to the anterior and posterior loading screws 44,46 of Seligman that slidably and rotatably engage with the keyed rod shafts 912,922 of Houser so that there is the knob 50, cinching plates 52a, 52b, ratchet wheel 54, and ratchet arms 56a,56b of Mason that creates a rotation of the posterior loading screws 44,46 of Seligman with the keyed rod shafts 912,922 of Houser) comprises a dial gear comprising a plurality of notches and a tooth extending from the knob that engages with the plurality of notches during at least a portion of a full rotation of the knob such that rotation of the knob causes rotation of the dial gear, as taught by Mason, in order to provide an improved hinge with an enhanced adjustment assembly comprising a knob and a ratchet wheel that are rotatably connected with the drive key and lead screw for providing a desirable adjustment of the rate of rotation of the lead screw (Mason, Paragraphs 43-44). 
Regarding claim 3, the combination of Seligman in view of Houser in view of Mason discloses the invention as described above and further discloses:
The combination of Seligman in view of Houser fails to explicitly disclose the adjustment assembly further comprising a pawl having a free end that engages with the plurality of notches of the dial gear.
Mason teaches the analogous adjustment assembly 50,54,56a,56b,52a,52b,55,62 (Paragraphs 43-44 and Figs. 3A-3C) further comprising a pawl 56a,56b having a free end (Paragraph 44, Meanwhile the pins 76a, 76b that extend down from the cinching plates 52a and 52b, respectively, slide off contact surfaces 82a and 82 on the spring arms 84a, 84b allowing the ratchet arms 56a, 56b to also engage the ratchet wheel 54. The spring arms 84a, 84b urge the ratchet arms 56a, 56b to maintain contact with the ratchet wheel 54. When the knob 50 is released the ratchet arms 56a, 56b prevent the ratchet wheel 54 from rotating in the opposite direction. Thereby, there is a free end of the ratchet arms 56a,56b that engages with the notches of the ratchet wheel 54) that engages with the plurality of notches of the dial gear 54.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to include to the adjustment assembly comprising the drive key of Seligman in view of Houser, so that the adjustment assembly (Adding to the anterior and posterior loading screws 44,46 of Seligman that slidably and rotatably engage with the keyed rod shafts 912,922 of Houser so that there is the knob 50, cinching plates 52a, 52b, ratchet wheel 54, and ratchet arms 56a,56b of Mason that creates a rotation of the posterior loading screws 44,46 of Seligman with the keyed rod shafts 912,922 of Houser) comprises a pawl having a free end that engages with the plurality of notches of the dial gear, as taught by Mason, in order to provide an improved hinge with an enhanced adjustment assembly comprising a knob and a ratchet wheel that are rotatably connected with the drive key and lead screw for providing a desirable adjustment of the rate of rotation of the lead screw, with a pawl for also preventing an opposite direction rotation of the ratchet wheel (Mason, Paragraphs 43-44).
Regarding claim 4, the combination of Seligman in view of Houser in view of Mason discloses the invention as described above and further discloses wherein the pawl 56a,56b (Mason, Paragraph 44)  is configured to prevent rotation (Mason, Paragraph 44, ratchet arms 56a, 56b prevent the ratchet wheel 54 from rotating in the opposite direction) of the dial gear 54 (Mason, Paragraph 44) when the tooth 80A,80B (Mason, Paragraph 44) of the knob 50,52a,52b and the notches of the dial gear 54 are not engaged (Mason, Paragraph 44, When the knob 50 connected with cinching plates 52a,52b is released such that the teeth 80A,80B are not engaged, the ratchet arms 56a, 56b prevent the ratchet wheel 54 from rotating in the opposite direction).
Regarding claim 6, the combination of Seligman in view of Houser in view of Mason discloses the invention as described above and further discloses wherein rotation (Mason, Paragraphs 43-44, knob 50 connected with cinching plates 52a, 52b rotates which causes rotation of ratchet wheel 54 that causes rotation of the bolt 55 and gear set 62) of the knob (Mason, Paragraphs 43-44, knob 50 connected with cinching plates 52a, 52b) causes lateral or medial displacement (Seligman, Paragraphs 26, 40 and Fig. 2, anterior and posterior loading screws 44,46 are rotated relative to the anterior and posterior apertures 34,36 of hinges 26,28 given by their cooperating threading for providing lateral or medial displacement; Houser, Paragraph 51 and Fig. 9, hexagonal rods 912,922 translate rotation of the hinge members 910 and 920 to the pistons 810 and 830; Mason, Paragraphs 43-44 and Figs. 1-3, rotatable coupling of bolt 55 and beveled gear set 62) of the externally threaded lead screw (Seligman, Paragraphs 26, 40 and Fig. 2, anterior and posterior loading screws 44,46 with external thread; Houser, Paragraph 51 and Fig. 9, pistons 810,830 construed as lead screws even though there is no external threading; Mason, Paragraphs 43-44 and Figs. 1-3, beveled gear set 62 with external thread 64a) through the internally threaded aperture (Seligman, Paragraphs 26, 40 and Fig. 2, anterior and posterior apertures 34,36 of hinges 26,28) of the hinge plate (Seligman, Paragraph 25 and Figure 2, lateral and medial hinge plates 26,28).
Regarding claim 8, the combination of Seligman in view of Houser in view of Mason discloses the invention as described above and further discloses wherein the force application assembly 88,90 (Seligman, Paragraph 34 and Fig. 2-5) comprises: a loading plate 88 (Seligman, Paragraph 34 and Fig. 2-5) connected to (Seligman, Paragraphs 37-38 and Figs. 2-7C, anterior slot 110 of loading plate 88 receives a medial end 118 of an anterior loading screw 44 and the posterior slot 112 receives a medial end 118 of a posterior loading screw 46)  the medial end 118 of the externally threaded lead screw 44,46; and a condyle shell 90 (Seligman, Paragraph 34 and Fig. 2-5).
Regarding claim 9, the combination of Seligman in view of Houser in view of Mason discloses the invention as described above and further discloses a spacer 78, 80 (Seligman, Paragraph 33 and Fig. 2, lateral and medial spacer 78, 80 between the hinge plate 26 and the loading plate 88) between the force application assembly 88,90 and the hinge plate 26,28, the externally threaded lead screw  44,46 extending through an aperture 30,32 (Seligman, Paragraph 33 and Fig. 2, spacers 78, 80 have proximal and distal apertures 82, 84 that align with the apertures 30, 32 of hinge plates 26, 28 such that the screws 44, 46 go through both the spacers 78,80 and the hinge plates 26,28) in the spacer 78,80.
Regarding claim 10, the combination of Seligman in view of Houser in view of Mason discloses the invention as described above and further discloses wherein the spacer 78,80 comprises foam (Seligman, Paragraph 33 spacers are constructed of a lower coefficient of friction material such as a plastic; See present invention Specification, Paragraph 64 with the spacers 320,340 defining foam as a material having a low coefficient of friction, such as plastic).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seligman (U.S. Patent Pub. No. 20030153856) in view of Houser (U.S. Patent Pub. No. 20040267176) in view of Mason et al. (U.S. Patent Pub. No. 20150038889), as applied to claim 2, and in further view of Clemens et al. (U.S. Patent No. 6001075).
Regarding claim 5, the combination of Seligman in view of Houser in view of Mason discloses the invention as described above but fails to explicitly disclose the dial gear comprises a missing notch that limits rotation of the knob.
Clemens teaches an analogous hinge 2 (Col. 5, line 27 and Figs. 4-5, side frame assembly 2) wherein the analogous dial gear 22 (Col. 5, lines 36-38 and Fig. 5, first gear 22 is provided with 11 teeth, one tooth missing as at 25) comprises a missing notch 25. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the dial gear of Seligman in view of Houser in view of Mason, so that there is a missing notch, as taught by Clemens, in order to provide an improved hinge with an enhanced dial gear comprising a missing notch to control a rotation rate of the dial gear for optimal adjustment with more precision (Clemens, Col. 5, lines 36-38).
Thereby, the combination of Seligman in view of Houser in view of Mason in view of Clemens discloses the missing notch (Clemens, Col. 5, lines 36-38 and Fig. 5, missing tooth and notch 25) that limits rotation (Modification of Seligman in view of Houser in view of Mason in view of Clemens: modifying the ratchet wheel  54 of Mason to have a missing notch 25 of Clemens limits rotation of the knob 50 of Mason) of the knob (Mason, Paragraphs 43-44, knob 50 connected with cinching plates 52a, 52b).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seligman (U.S. Patent Pub. No. 20030153856) in view of Houser (U.S. Patent Pub. No. 20040267176) in view of Mason et al. (U.S. Patent Pub. No. 20150038889), as applied to claim 1, and in further view of Pansiera et al. (U.S. Patent Pub. No. 20100022929).
Regarding claim 7, the combination of Seligman in view of Houser in view of Mason discloses the invention as described above but fails to explicitly disclose wherein the keyed bore of the externally threaded lead screw comprises a D-bore shape and the keyed shaft of the drive key comprises a D-bore shape.
Pansiera teaches an analogous hinge 7,8 (Paragraph 36 and Figs. 2-3 and 7, distal bar 7 and T-bar 8 connected with hinge assembly) wherein the analogous keyed bore (Paragraph 36 and Figs. 2-3 and 7, handle 1 with D-bore shaped opening connected to an unlocking pin 11 having a D-bore shaped perimeter 18) comprises a D-bore shape and the analogous keyed shaft 11 (Paragraph 36 and Figs. 2-3 and 7) of the analogous drive key 11 comprises a D-bore shape 18 (Paragraph 36 and Figs. 2-3 and 7, D-shaped non-symmetrical perimeter configuration 18) 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hexagonal-bore shape of the keyed bore of of the externally threaded lead screw and the hexagonal shape keyed shaft of Seligman in view of Houser in view of Mason, so that the shape of the keyed bore and the keyed shaft is a D-bore, as taught by Pansiera, in order to provide an improved hinge with an enhanced  keyed bore and keyed shaft having a D-bore shape for allowing slidable and rotatable connection with one another to provide a desired adjustment through a transfer of rotation given by the D-bore shape (Pansiera, Paragraph 36). 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seligman (U.S. Patent Pub. No. 20030153856) in view of Houser (U.S. Patent Pub. No. 20040267176) in view of Mason et al. (U.S. Patent Pub. No. 20150038889), as applied to claim 1, and in further view of Bejarano (U.S. Patent Pub. No. 20100010409).
Regarding claim 11, the combination of Seligman in view of Houser in view of Mason discloses the invention as described above and further discloses wherein the hinge plate 26,28 comprises a medial hinge plate 28, the hinge 20 further comprising: a lateral hinge plate 26, the first and second arms 22,24 positioned between (Seligman, Paragraphs 25, 29 and Fig. 5, proximal and distal arms 22, 24 are positioned between the hinge plates 26,28) the lateral hinge plate 26 and the medial hinge plate 28.
However, the combination of Seligman in view of Houser in view of Mason fails to explicitly disclose a cover, wherein the knob and dial gear are positioned between the cover and the lateral hinge plate.
Bejarano teaches an analogous hinge 12,14,16 (Paragraph 31 and Figs. 1-3, a proximal arm 12 and a distal arm 14 pivotably engaging a hinge assembly 16) with a cover 56 (Paragraph 48 and Fig. 2, cover plate 56), wherein the analogous knob 52 (Paragraphs 47-48 and Fig. 2, ring gear 52 includes grip portions 54) and analogous dial gear 40,42 (Paragraph 48 and Fig. 2, planetary gears 42 with openings to receiving lead screw 48 and drive key 44. Central sun gear 40 with opening to receive cover stop 60) are positioned between (Paragraphs 40, 47-48, sung gear 40, planetary gears 42, and ring gear 52 are positioned between the cover plate 56 and base member 26) the cover 56 and the analogous lateral hinge plate 26 (Paragraph 40, base member 26 comprises the lateral hinge plate).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to include to the adjustment assembly with the knob and dial gear of Seligman in view of Houser in view of Mason, so that there is a cover (see Modified Figure 1 below: Adding to the adjustment assembly of Seligman in view of Houser in view of Mason so that there is a sun gear 40 of Bejarano rotating around a cover stop 60 with cover 56 of Bejarano, wherein the sun gear 40 of Bejarano is located centrally between and rotatably operating with each ratchet wheel 54 of Mason that are connected with the anterior and posterior loading screws 44,46 of Seligman that slidably and rotatably engage with the keyed rod shafts 912,922 of Houser. Each knob 50,52a,52b and ratchet wheel 54 of Mason associated with each of the loading screws 44,46 of Seligman is positioned between the cover 56 of Bejarano and lateral hinge plate 26 of Seligman) wherein the knob and dial gear are positioned between the cover and the lateral hinge plate, as taught by Bejarano, in order to provide an improved hinge with an enhanced securement of the adjustable assembly within the hinge via the cover ensuring increased stability and security of the hinge (Bejarano, Paragraphs 47-48).
Regarding claim 12, the combination of Seligman in view of Houser in view of Mason in view of Bejarano discloses the invention as described above and further discloses:
The combination of Seligman in view of Houser in view of Mason fails to explicitly disclose wherein a boss extends from an interior surface of the cover, and wherein the dial gear is mounted on and rotates around the boss.
Bejarano teaches wherein a boss 60 (Paragraphs 48-49 and Figs. 2-3, cover stop 60) extends from an interior surface (Paragraphs 48-49, cover stop 60 extends from the interior surface at a center of the cover plate 56) of the cover 56, and wherein the dial gear 40,42 (Paragraph 48 and Fig. 2) is mounted on and rotates around (Paragraph 49, the cover stop 60 is secured in place in a hollowed-out portion of the sun gear 40 through an interference fit or with a fastener or fasteners. In at least one embodiment, the cover stop 60 remains stationary, while still allowing the ring gear 52 and cover plate 56 to rotate) the boss 60.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to include to the adjustment assembly with the knob and dial gear of Seligman in view of Houser in view of Mason, so that there is a cover (see Modified Figure 1 below: Adding to the adjustment assembly of Seligman in view of Houser in view of Mason so that there is a sun gear 40 of Bejarano rotating around a cover stop 60 with cover 56 of Bejarano, wherein the sun gear 40 of Bejarano is located centrally between and rotatably operating with each ratchet wheel 54 of Mason that are connected with the anterior and posterior loading screws 44,46 of Seligman that slidably and rotatably engage with the keyed rod shafts 912,922 of Houser. Each knob 50,52a,52b and ratchet wheel 54 of Mason is positioned between the cover 56 of Bejarano and lateral hinge plate 26 of Seligman) with a boss that extends from an interior surface of the cover and wherein the dial gear is mounted on and rotates around the boss, as taught by Bejarano, in order to provide an improved hinge with an enhanced securement of the adjustable assembly within the hinge via the cover boss and dial gear ensuring increased stability and security of the hinge (Bejarano, Paragraphs 47-49).
Regarding claim 13, the combination of Seligman in view of Houser in view of Mason in view of Bejarano discloses the invention as described above and further discloses wherein the keyed shaft (Houser, Paragraph 51 and Fig. 9, rods 912,922) of the drive key (Houser, Paragraph 51 and Fig. 9, rod 912,922) extends through an aperture (Seligman, Paragraph 26 and Fig. 2, The anterior and posterior apertures 34, 36 include internal threads that cooperate with an anterior loading screw 44 and a posterior loading screw 46; Houser, Paragraph 51 and Fig. 1, keyway-spline connection of hexagonal rods 912,922 and pistons 810 and 830; see Modified Figure 1 below, rods 912,922 of Houser within loading screws 44,46 which are located within the apertures 34,36 on the lateral hinge plate 26) in the lateral hinge plate 26 (Seligman, Paragraphs 25).

    PNG
    media_image1.png
    515
    1161
    media_image1.png
    Greyscale

Conclusion
13.	Applicant's amendment changed the scope of the claims, but did not necessitate a new grounds of rejection based on new references. Therefore the rejection from the Non-Final rejection mailed 05/10/2022 is maintained and modified to correspond to the amended claims. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786